DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ amendments filed January 21, 2022 amending claims 16-20, 23, 26-28 and 30, and adding new claims 35-37 is acknowledged.
Accordingly claims 16-37 are pending.

Election/Restrictions
Applicant’s election without traverse of Group 1, encompassing claims 16-30 in the reply filed on January 21, 2022 is acknowledged.  New claims 35-37 depend from claim 16 and as such are considered to be within Group 1.   
Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.
Applicant did not elect species in their reply filed January 21, 2022.  However, in the course of searching viral single-subunit DNA-dependent RNA polymerases and their promoters, Examiner found prior art pertaining to the T7 RNA polymerase, T7 promoter and all the nucleic acid constructs listed in claim 18.  In the course of searching RNA-guided nuclease systems, Examiner found prior art pertaining to the CRISPR/Cas system and the Cas9 nuclease.  In the course of searching inducible promoters, Examiner found prior art pertaining to the Gal1 promoter and Tet-Doxycycline promoter.  In the course of searching the genera above, Examiner found prior art pertaining to expressing guide RNAs in prokaryotic cells and mammalian cells.  Therefore, the 
Accordingly, 16-30 and 35-37 are under examination.

Claim Objections
Claims 24 and 28 are objected to because of the following informalities:  

Claim 24 recites “distinct guide-RNA’s are expressed from either . . .”  The apostrophe in “guide-RNA’s” indicates a possessive, which is grammatically incorrect.

Claim 28 recites “wherein the guide-RNA is encoded by a polynucleotide that is operably linked to the viral single-subunit DNA-dependent RNA polymerase promoter”.  This clause is also present verbatim in claim 16, from which claim 28 depends.  This clause in claim 28 is redundant with the clause in claim 16 and is therefore superfluous.  

Appropriate correction is required.

Claim Interpretation
	Claim 16 recites “A method for expression within a cell of a guide-RNA for an RNA-guided nuclease system, wherein the guide-RNA is encoded by a polynucleotide that is operably linked to a single-subunit viral DNA-dependent RNA polymerase promoter, and wherein transcription of the guide-RNA is performed by a viral single-subunit DNA-dependent RNA polymerase.”  Claim 16 does not use one of the three transitional phrases, “comprising”, “consisting of”, and “consisting essentially of” detailed in MPEP §2111.03.  However, MPEP §2111.03. states “The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of 
	In this case, the preamble in claim 16 appears to be “A method” and the transitional phrase appears to be “for”.  The specification has multiple examples in which a guide-RNA is expressed from the T7 viral promoter by the T7 RNA polymerase (see examples 2-6).  In each example Cas9 is also expressed.  Example 2 uses a plasmid that also contains a T7 terminator (FIG 4).  The guide-RNA expression cassette in Example 4 includes a Hepatitis Delta Virus ribozyme in addition to the T7 promoter and T7 terminator (page 41, lines 36-37).  Lastly, the specification has 21 instances of the open term “comprising” that refer to compositions, kits, methods and vectors; whereas it has only 8 instances of the closed term “consisting of”, 5 of which are in the context of Markush groups.  
	Considering the working examples in the specification and the wide usage of “comprising” throughout the specification in reference to the invention, the transition “for” is interpreted to constitute open claim language, which “does not exclude additional, unrecited elements or method steps.” (MPEP §2111.03.I)


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 and 35-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	
Claim 16 recites “A method for expression within a cell of a guide-RNA for an RNA-guided nuclease system, wherein the guide-RNA is encoded by a polynucleotide that is operably linked to a single-subunit viral DNA-dependent RNA polymerase promoter, and wherein transcription of the guide-RNA is performed by a viral single-subunit DNA-dependent RNA polymerase.”   It is not clear how claim 16 is a method because it does not recite any steps.  MPEP § 2173.05(q) teaches “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.”  “Expression within a cell” is an intended use recitation and the remaining aspect of the claim merely refer to this intended use.  For instance, “wherein transcription of the guide-RNA is performed by a viral RNA polymerase” indicates the origin of the guide RNA and is not a step in a method.    

Claim 22 recites, “wherein the RNA polymerase is a codon optimized RNA polymerase”.  It is not clear what a codon-optimized RNA polymerase is.  Codons refer to three nucleotides in a DNA coding region or in a mRNA, and are not a feature of proteins.  Claim 16, from which claim 22 depends, does not refer to a nucleic acid encoding an RNA polymerase.  Therefore, it is not clear how the RNA polymerase protein can be codon-optimized.

Claims 24 and 25 recite “a sole single DNA-dependent RNA polymerase promoter”, “from multiple single-subunit DNA-dependent RNA polymerase”, and “from one or more single-subunit DNA-dependent RNA polymerase promoters”.  Claims 24 and 25 depend from claim 16, which recites “viral single-subunit DNA-dependent RNA polymerase promoter”.  It is not clear if the promoters in claims 24 and 25 are also required to be viral promoters.

Claim 25 recites “. . . wherein the guide-RNA is expressed from one or more single-subunit DNA-dependent RNA polymerase promoters from a library of single-subunit DNA-dependent RNA polymerase promoters”.  The specification does not give a context or meaning for a promoter “from a library”.  It is not clear if at least two or more (i.e. a library) of viral RNA Polymerase promoters needs to be present in the cell during the expression of the guide-RNA, or alternatively, if the viral RNA polymerase promoter need only to have originated from a library of viral promoters at some point.  

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

                                                                                                                                                                                                        Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-20, 28, 30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20140357530 A1, published December 4, 2014).

Regarding claim 16, Zhang teaches a method of using a T7 promoter (i.e. a single-subunit viral DNA-dependent RNA polymerase promoter) to drive the expression of guide RNAs ([0019] and [0468]).  Zhang also teaches that guide RNAs guide Cas9 nucleases to a target sequence in a genome (FIG 1, [0087]).  Thus, the guide RNA is for an RNA-guided nuclease system.  Zhang also teaches delivering to a eukaryotic cell expression vectors (i.e. polynucleotides) for the T7 polymerase and the guide RNA fused (i.e. operably linked) to the T7 promoter ([0468] – [0472]).

Regarding claims 17 and 18, Zhang teaches delivering the T7 polymerase and guide RNAs from vectors ([0471]-[0472]).

Regarding claims 19 and 30, Zhang teaches also delivering an expression vector for Cas9 to a eukaryotic cell ([0470]).  Zhang also teaches guide RNAs direct Cas9 to a target sequence (Figure 1).  Thus, Zhang teaches Cas9 is part of the CRISPR/Cas nuclease system ([0024]).  Because Zhang teaches that Cas9 naturally occurs in bacteria ([0020]), Cas9 is heterologous to the eukaryotic cell also taught by Zhang.

Regarding claim 20, Zhang teaches the expression of a guide RNA from a T7 promoter in a preferred embodiment of a human cell (i.e. a mammalian cell) ([0019]).

Claim 28, recites “wherein the polynucleotide and single-subunit DNA-dependent RNA polymerase promoter are present on a plasmid, and wherein the plasmid is assembled within the cell by integration of a single-stranded or double-stranded oligonucleotide comprising the target sequence of the guide-polynucleotide into the plasmid”.  The broadest reasonable interpretation of this clause is as a product-by-process limitation.  As such the claim does not require that the 
The expression vector for the guide RNA operably fused to the T7 promoter taught by Zhang ([0472]) has the same structure of a plasmid assembled by the process recited in claim 28.
	

Claims 16-20, 22, 27, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Park et al., Molecular Therapy — Methods & Clinical Development (2016) 3, 16057, 1-9; published online August 24, 2016) and evidenced by Pentecost (Pentecost et al., PLoS Pathogens 11(3): e1004739, 1-33; published March 17, 2015).  Claims 17, 20 and 36 are further evidenced by Buchholz (Buchholz et al., Journal of Virology (1999) 73(1):251-259).  Claim 20 is further evidenced by ATCC (ATCC cell product BHK-21, https://www.atcc.org/products/ccl-10.  Retrieved from internet February 18, 2022).

Regarding claim 16, Park teaches a method of expressing Cas9 and gRNAs (i.e. guide RNAs) from a recombinant Sendai virus antigenome, rSeV-Cas9 (i.e. a polynucleotide) in BSR-T7 cells (Figure 1; page 2, paragraph 3).  Park teaches that expression of the Sendai DNA antigenome is 
Pentecost teaches constructing rSeV-eGFP, which includes a T7 promoter (i.e. a single-subunit viral DNA-dependent RNA polymerase promoter) at the start of the anti-genome (page 20, paragraph 2).  Since the guide RNAs in Park are expressed (Figure 1), the rSeV-Cas9 antigenome taught by Park inherently includes a guide RNA operably linked to the T7 promoter.

Regarding claim 17, Park teaches the BSR-T7 cells are a cell line that stably expresses (i.e within the cell) the T7 polymerase (page 6, column 2, paragraph 5).  Park also teaches BSR-T7 is a BHK-based cell line and developed by Buchholz et al. (page 6, column 2, paragraph 5).  Park is silent on whether T7 polymerase is expressed from a linear nucleic acid construct, from a genome or from a vector.
However, Buchholz teaches to obtain a cell line stably expressing T7 RNA polymerase BHK-21 cells were transfected with pSC6-T7-NEO (i.e. a vector) encoding the T7 RNA polymerase gene under control of the cytomegalovirus promoter and the neomycin resistance gene (page 252, column 2, paragraph 3).  Thus, the cells used in the method of Park inherently expressed the T7 RNA polymerase from a vector.  

Regarding claim 18, Park teaches the guide RNA is expressed from the rSeV-Cas9 genome (Figure 1).



Regarding 20, Park teaches expressing the T7-driven guide RNAs in BSR-T7 (page 2, paragraph 2).  As recited above for claim 17, the BSR-T7 cells were developed by Buchholz (Park, page 6, column 2, paragraph 5), and were derived from the BHK-21 cells (Buchholz, page 252, column 2, paragraph 3).  Both Buchholz and Park are silent on what type of cell BHK-21 cells are. 
However, ATCC teaches that BHK-21 cells originated from a golden hamster (i.e. a mammal) and have been in use since the 1960s.  
Therefore, the method of Park inherently uses a cell that is a mammalian cell.

Regarding claim 22, as recited above in section 112(b), “wherein the RNA polymerase is a codon-optimized RNA polymerase” is unclear.  For the purposes of examination, this limitation is interpreted as a nucleic acid encoding the RNA polymerase is codon-optimized.  
Park teaches transfecting a plasmid encoding a codon-optimized T7 RNA polymerase (page 7, column 1, paragraph 4).

Regarding claim 27, Park teaches the guide RNA is flanked by two hammerhead self-cleaving (i.e. self-processing) ribozyme sequences (Figure 1a-b).  Park confirms ribozyme self-cleavage (Figure 1c) and functional guide RNA (Figure 2d) indicating the guide RNA is operably linked to the ribozyme sites.  

Regarding claim 35, Park’s method using the T7 RNA polymerase promoter is addressed above for claim 1.


Therefore, the BSR-T7 cells taught by Park inherently contained the T7 RNA polymerase expressed from a plasmid comprising a selectable marker.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140357530 A1, published December 4, 2014).


Zhang also teaches expressing two DR-crRNA arrays targeting two separate loci (i.e. multiple, distinct guide-RNAs) from the same promoter in a cell (Figure 4F).  Zhang also teaches expressing the DR-crRNA arrays from the U6 promoter (Figure 2C).  Finally, Zhang teaches that guide expression from the T7 promoter is an alternative to expressing guide RNAs from PolIII promoters like U6 ([0468]).
It would have been obvious to one skilled in the art to include two guide RNAs to be expressed under the control of the T7 promoter because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Zhang teaches that a tandem of array of guides can be expressed from one promoter and also that the T7 promoter can be used as an alternative promoter than U6.  Thus it would have been entirely predictable that two guide RNAs could be expressed from the same T7 promoter in a cell.  

Claims 21, 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140357530 A1, published December 4, 2014) as applied to claim 16 above, and further in view of Hamdorf (Hamdorf at al., Molecular Biotechnology (2006) 33:13-21).  Claim 37 is evidenced by Hubner (Hubner et al., Journal of Biological Chemistry (1997), 272(27): 17191-17195) and Lehninger (Nelson and Cox.  Lehninger Principles of Biochemistry, 4th Ed. W.H. Freeman and Company, New York, (2005), Chapter 27).

Regarding claim 21, the teachings of Zhang are recited above as applied to claim 16.  Zhang also teaches reducing the toxicity of Cas enzymes by placing them under the control of an inducible promoter ([0020]).  Zhang also teaches that guide RNAs can be expressed from PolIII promoters like U6 (Fig 4A; [0468]).  

However, Hamdorf teaches a method of expressing shRNA linked to the T7 promoter and transcribed by the T7 RNA polymerase (Figure 3).  Hamdorf also teaches the T7 RNA polymerase gene expressed from the inducible TRE minimal promoter containing the Tet response element and minimal promoter (Figure 1A).  Hamdorf teaches that the expression of the T7 RNA polymerase increases with increasing concentrations of doxycycline (Figure 1B) confirming expression is induced by doxycycline.  Hamdorf teaches that controlling the expression of the T7 RNA Polymerase by doxycycline, in turn controls the expression of the shRNA and concomitant reduction in target gene expression (Figure 4).  Finally, Hamdorf teaches that in the past eukaryotic U6 PolIII promoters have been used to express shRNAs because they offer the advantage of a defined transcription start (page 13, column 2).
It would have been obvious to one skilled in the art to replace the generically expressed T7 RNA Polymerase of Zhang with the inducible T7 RNA polymerase expression system of Hamdorf because it would have amounted to a combination of known elements by known means to yield predictable results.  Both Zhang and Hamdorf teach expressing non-coding RNAs (guide RNAs and shRNAs) in cells from a T7 promoter as an alternative promoter to using the U6 PolIII promoter.  One would have been motivated to include an inducible promoter to control the expression of T7 RNA Polymerase in Zhang because, in turn, it would provide a means to control the expression of the guide RNA and more control over CRISPR/Cas9 system. 

Regarding claims 23, Zhang also teaches a nuclear localization signal (NLS) at the N terminus of a Cas9 enzyme (FIG 2B).  
Zhang does not teach the viral RNA polymerase with an NLS at the C- or N- terminus.  

It would have been obvious to one skilled in the art to add the NLS signal of Hamdorf to the T7 RNA polymerase of Zhang because it would amount to the combination of known elements by known means to yield predictable results.  One would have been motivated to add an NLS to the T7 RNA Polymerase taught by Zhang so as to promote transcription of the guide RNA in the eukaryotic nucleus, which is also the location of the NLS fused Cas9.

Regarding claim 37, Hamdorf teaches the T7 RNA polymerase gene fused to an NLS at the N-terminus is expressed from vector pTRE-Tight-T7RNApol plasmid (Figure 1A).   Hamdorf also teaches to construct pTRE-Tight-T7RNApol plasmid, the coding region of T7 RNA polymerase from T7 phage was amplified by PCR using the sense primer: 5'-GAA TTC GCC ACC ATG GCC GAT CCA AAA AAG AAG AGA AAG GTA GCT CGA TCT AGA GCC GCC AAC ACG ATT AAC ATC GCT AAG AAC G-3 (Section 2.1, paragraph 1).  Hamdorf also teaches “The nuclear localization sequence (underlined) was introduced by the sense primer.”  (Section 2.1, paragraph 1).  Using the standard genetic code as taught by Lehninger (page 1038), the underlined sequence encodes an amino acid sequence DPKKKRKV.
Hamdorf is silent on whether the underlined sequence in the sense primer encodes for the SV40 NLS.
Hubner teaches the sequence PKKKRKV from the SV40 T-antigen is the NLS (Table 1).    Thus the sense primer in Hamdorf inherently contains the coding sequence for the SV40 NLS.  This indicates that Hamdorf inherently teaches an SV40 NLS fused to the N-terminus of T7 RNA Polymerase.
.


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140357530 A1, published December 4, 2014) as applied to claim 16 above, and further in view of Jones (Jones at al., Sci Rep (2015) 5, 11301; Published June 11, 2015).

Regarding claim 25, as recited above in section 112(b), “from a library” is unclear.  For the purposes of examination, the limitation is interpreted to mean that the promoter originated from a library of single-subunit viral DNA dependent RNA Polymerase promoters.
The teachings of Zhang are recited above as applied to claim 16.  Zhang also teaches libraries of guide RNAs against a plurality of target sequences for the purpose of creating a libraries of knock cells in used in functional genomics ([0010-0011]).  Zhang indicates several approaches to reduce off-target modifications of by the CRISPR/Cas nucleases ([0042]).  Zhang does not teach the T7 RNA Polymerase promoter is from a library of viral DNA-dependent RNA polymerase promoters.
However, Jones teaches developing and characterizing a library of T7 promoters (i.e. a library of single-subunit viral DNA-dependent RNA polymerase promoters) (page 3, paragraph 2).  Jones also teaches the mutant T7 promoters from the library varied in the ability to express a fluorescent reporter protein (Figure 2).  Jones teaches that some T7 mutant promoters are stronger than wild-type, while other mutants were weaker than wild type (Figure 2).  Jones teaches that using promoters of varying strength can result in more desired outcomes and that using the strongest or weakest promoters does not always produce the best results (Figure 3).


Regarding claim 26, Zhang does not teach variant viral DNA-dependent RNA polymerases.  
Jones teaches several T7 promoter mutants (i.e. variants) that either increase or decrease expression of a fluorescent reporter molecule relative to the wild type promoter (Figure 2).  The obviousness of replacing the generic T7 promoter used in Zhang specifically with a stronger or weaker T7 variant is applied as discussed for claim 25.     


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140357530 A1, published December 4, 2014) as applied to claim 16 above, and further in view of van Leeuwen (van Leeuwen at al., Cold Spring Harb Protoc (2015) 2015(9), 853-861; published September 1, 2015).  

As recited above in Section 102, the broadest reasonable interpretation of “wherein the polynucleotide and single-subunit DNA-dependent RNA polymerase promoter are present on a plasmid, and wherein the plasmid is assembled within the cell by integration of a single-stranded or double-stranded oligonucleotide comprising the target sequence of the guide-polynucleotide into 
Zhang does not teach assembling the vector for the expression of the guide RNA fused to the T7 promoter.
However, van Leeuwen teaches a method of assembling plasmids in a yeast cell using homologous recombination of double stranded plasmid parts (Figure 1).  Van Leeuwen teaches the parts have 30 base pairs of homology overlap between the parts (page 859, paragraph 2).  Van Leeuwen teaches assembling a plasmid from 8 sections that each had homology to the two adjacent sections (Figure 1).
It would have been obvious to try to apply the method of van Leeuwen to assemble the vector comprising the T7 promoter fused to the guide RNA taught by Zhang because it would have amounted to a simple combination of known elements and methods to yield predictable results.  Van Leeuwen teaches that any plasmid can be assembled using homologous recombination of parts to complete a plasmid using the method in yeast.  One would have been motivated to apply the method to adding the targeting sequence of the guide RNA to a plasmid containing the structural components of the guide RNA and the T7 promoter so that the targeting sequence of the guide RNA can be easily changed to target different loci.  


Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140357530 A1, published December 4, 2014) as applied to claim 16 above, and further in view of Robert (Robert et al., Genome Medicine (2015) 7:93; Published August 27, 2015).  

The teachings of Zhang are recited above as applied to claim 16.  

However, Robert teaches a method of editing a GFP construct in 293 cells using Cas9 and an sgRNA (i.e. guide RNA) targeted to the GFP coding sequence (Figure 1).  Robert teaches Cas9 generates double-stranded breaks (DSB) at the target site which are repaired by the error-prone NHEJ pathway or by homology directed-repair (HDR) (page 1, paragraph 1).  Robert also teaches NHEJ requires four proteins Ku70/80, DNA-PK and a ligase (page 1, paragraph 2).  Robert teaches that delivery of siRNAs of DNA-PK, DNA Ligase IV, Ku70 or Ku80 to cells before the introduction of Cas9-guide RNA reduces the rates of (i.e. becomes deficient in) NHEJ repair of Cas9-induced double stranded breaks (Figure 1B, 2A-B).  Finally Robert teaches reducing the rate of NHEJ promotes HDR, which would significantly reduce downstream workload of gene-editing (paragraph spanning pages 1-2).
It would have been obvious to pretreat cells with an siRNA targeted against an NHEJ component to make them deficient in an NHEJ component as taught by Robert in the method of expressing a guide RNA from a viral RNA polymerase of Zhang because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Robert teaches pretreating the cells with siRNA directed against NHEJ components does not preclude also delivering expression vectors of the Cas9 system and other nucleic acids to the cells.  One would have been motivated to do so in order to increase the non-error prone HDR repair system which allows incorporation of foreign DNA and reduces downstream workload of gene editing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16- 30 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16500717 in view of Zhang (US 20140357530 A1, published December 4, 2014), Hamdorf (Hamdorf at al., Molecular Biotechnology (2006) 33:13-21), Park (Park et al., Molecular Therapy — Methods & Clinical Development (2016) 3, 16057, 1-9; published online August 24, 2016), Jones (Jones at al., Sci Rep (2015) 5, 11301; Published June 11, 2015), and Robert (Robert et al., Genome Medicine (2015) 7:93; Published August 27, 2015).
Regarding claims 16 and 35, copending claims 1-27 are directed to constructs, compositions and cells containing a guide-RNA expression cassette, and methods using a guide-RNA expression cassette.  Copending claim 1 recites “wherein the expression cassette is capable of expressing a functional guide RNA.”  Copending claims 15 and 20 further recite a construct or polynucleotide encoding a guide RNA operably linked to a viral single-subunit DNA-dependent RNA polymerase promoter.  Copending claim 27 further requires the use of a T3, SP6, K11 and T7 RNA polymerase promoter.  
Copending claims 1-27 do not recite the RNA-guide is transcribed by a viral single-subunit DNA-dependent RNA polymerase, part of a CRISPR system, expressed in a particular cell type or expressed from a vector.  The copending claims also do not recite expressing T7 RNA polymerase from a vector or co-expressing Cas9
However, Zhang teaches delivery of expression vectors for T7 RNA polymerase (i.e. a viral single-subunit DNA-dependent RNA polymerase), Cas9 and a guide RNA as described above for claim 1.  First, it would have been obvious to use a viral single-subunit DNA-dependent RNA promoter in the guide-RNA expression cassette because Zhang teaches the T7 promoter can be used to express guide-RNA in cells ([0468]), and it would have amounted to simple substitution of one known promoter for another.  It also would have been obvious to additionally require the T7 RNA polymerase to transcribe the guide RNA, so that guide RNA could indeed be expressed in the 
Regarding claims 17-20, 28 and 30, it would have been obvious to provide the guide RNA and T7 RNA polymerase on a vector (claims 17-18) since Zhang teaches they both can be delivered as part of a vector.  It also would have been obvious to use the integration construct recited in co-pending claim 15 in a method for the expression of a guide RNA (claim 28), since the construct in copending claim 15 requires expression of the guide RNA.  Finally, it would have been obvious for the guide-RNA to be based on a CRISPR/Cas system (claim 19) and be expressed in a mammalian cell (claim 20), and to co-express a Cas9 nuclease (claim 30) since all would have amounted to a combination of known elements by known means to yield predictable results.  
Copending claims 1-27 also do not recite the additional limitations of claims 21-27, 29 and 36-37.  However, the teachings of Zhang, Hamdorf, Park, Jones, and Robert are recited above.  It would have been obvious to use a codon-optimized T7 RNAP polymerase coding sequence (claim 22) as taught by Park because it would have amounted to the substitution of one known coding sequence for another to yield predictable results.  One would have been motivated in order to use the T7 promoter in non-bacterial cells.  It also would have been obvious to include a self-cleaving ribozyme (claim 27) as taught by Park because it would have amounted to a simple combination of known nucleic acid elements by known means to yield predictable results.  One would have been motivated to do so in order to correctly process guide-RNAs expressed in cells.  The obviousness of the remaining limitations in claims 21, 23-26, 29 and 36-37 are addressed above.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636